To compel respondent to file information in the nature of a quo warranto, to enquire by what right a certain street railway company claims to and does exercise in certain streets in the City of Detroit the franchise of maintaining and using street railway tracks on said streets.
Denied January 22, 1895, with costs to respondent.
A suit had been instituted by relator against said street railway company, to enjoin its operation after a given date, on the ground that an ordinance extending to another company to whose franchises the defendant had succeeded, the right so to operate its railway, was void. This suit was removed to the Federal Court, where a decision was rendered in favor of the defendant therein.
Held, that said decision is res judicata upon this application.